Citation Nr: 1622302	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active duty from August 1999 to May 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

In April 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the record before the Board. 

In a September 2012 rating action, service connection was established for depression and denied for PTSD.  As the Veteran did not submit a timely notice of disagreement with the initial rating or the effective date assigned for his depression, this claim is not before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Additionally, he did not file an appeal regarding PTSD.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks to establish service connection for residuals of a head injury, to include headaches.  He asserts that he hit his head and was rendered unconscious during a parachute jump at Ft. Bragg in July 2000.  See June 2008 claim, December 2010 Notice of Disagreement, January 2011 Statement in Support of Claim for Service Connection for PTSD, and January 2011 statement from the Veteran's sister.

It has been certified that the majority of the Veteran's service treatment records (STRs) are unavailable.  Therefore, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In June 2012, the RO requested the U. S. Army and Joint Services Records Research Center (JSRRC) to verify a training jump accident in January 2000, rather than July 2000.  No response is noted in the record.  Moreover, the RO did not request any morning reports or unit records to verify the Veteran's assertions.

A record that appears to be printed out from VISTA at the San Diego VA Medical Center, notes multiple contusions and admittance to a Department of Defense Military Treatment Facility on July 14, 2000.  Additionally, December 2000 records from a private hospital during active duty indicate that the Veteran reported being depressed since July of that year.  

A May 2010 VA record assessed a history consistent with mild TBI sustained during 2000 training exercise with blunt head injury, loss of consciousness of several minutes, with various likely sequelae.  In a September 2010 VA record, the Veteran reported a history of episodic headaches for the prior ten years after an in-service TBI.  In a November 2010 VA record, the Veteran reported a history of a parachute incident in which he hit his head twice, lost consciousness twice, and has experienced various issues since that time.  

VA also has not met its duty to assist because it has not yet provided Veteran with an examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  

The examiner must acknowledge and discuss the Veteran's (and his sister's) assertions that he sustained a head injury during service and that he experiences some of the same symptoms currently as he did immediately after the injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (providing that an examination is inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).

Accordingly, the case is REMANDED for the following action:

1.  Request and secure copies of unit records and/or morning reports or any other type of record for the unit the Veteran served with from June 2000 to August 2000.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his residuals of a head injury.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must clearly identify whether there are any residuals of a head injury, to include headaches. 

Second, the examiner must address whether any diagnosed residuals of head injury, at least as likely as not (i.e., a 50 percent probability or greater) had its clinical onset during the Veteran's military service.  If any such diagnosed disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing an opinion, the examiner must address the following:  1) the Veteran's statements and his sister's statement regarding his reported head injury sustained during a parachute jump during service and his assertions of problems (including headaches) since service; 2) the VA treatment records dated in 2010; the undated printout appearing to indicate contusions on July 14, 2000.  The Veteran is competent to say he experienced headaches during service, even if there is no documentation of such complaints in service treatment records.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning having headaches and other residuals of head injury during service and thereafter.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






